       Case 3:17-cr-00298-RDM Document 453 Filed 06/09/21 Page 1 of 12




                       THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,
                                             : CRIMINAL NO. 3:17-CR-298
                                             : (JUDGE MARIANI)
              V.


CARLOS SANTURTAN-TERAN,

              Defendant

                                  MEMORANDUM OPINION
                                     I. INTRODUCTION

       Here the Court considers Defendant's Motion to Dismiss (Doc. 364) in which he

moves for dismissal due to lack of venue. (Id. at 1.) Alternatively, he requests that the case

be transferred pursuant to Federal Rule of Criminal Procedure 21 (b). (Id.) Defendant

Santurtan-Teran ("Defendant") is one of eight Defendants named in the October 3, 2017,

Indictment charging Conspiracy to Distribute and Possess with Intent to Distribute

Controlled Substances, that substance being marijuana, in violation of 21 U.S.C. § 846 and

21 U.S.C. § 841 (a)(1) and (b)(1 )(C). (Doc. 1.) The Indictment states that the illegal activity

took place "[fjrom in or about January 2017 to on or about the date of this Indictment, within

the Middle District of Pennsylvania, and elsewhere." (Doc. 1 at 1.) The Indictment also

contains a forfeiture allegation . (Id. at 3.) Only Defendants Santurtan-Teran and Jose Luis

Gonzalez Sr. have not pied guilty.
        Case 3:17-cr-00298-RDM Document 453 Filed 06/09/21 Page 2 of 12




                                             II. 8ACKGROUND 1

        This case arises from communications intercepted in the course of the investigation

of another conspiracy relating to the distribution of cocaine and heroin in Connecticut and

Pennsylvania. As the result of a subsequent court-authorized wiretap in the Middle District

of Pennsylvania for telephones used by Jose Luis Gonzalez, Sr., ("Gonzalez Sr.) during

2017, DEA agents intercepted phone calls between Gonzalez Sr., Defendant, and others.

Through these calls, agents learned of a marijuana grow operation in Michigan. The

communications demonstrate that Gonzalez Sr. was the main investor of the finances to set

up the operation and directed the day to day operations over his telephone from

Stroudsburg, Pennsylvania. (Doc. 366 at 3.) Defendant's alleged participation in the grow

operation consists of the installation of coolant towers. (Doc. 365 at 3.)

        At the Motion Hearing held on March 24, 2021, the Government presented one

witness, Task Force Officer John Egan. Defendant did not call any witnesses. Pertinent to

the disposition of the pending motion, Officer Egan testified about a series of

communications involving Gonzalez Sr., Defendant Carlos Roman, and Defendant

Santurtan-Teran wherein specifics regarding the Michigan grow operation were discussed.

(Doc. 430 at 3.) For at least two calls, identified as Session 1348 and Session 1437,

Gonzalez Sr. was located in the Middle District of Pennsylvania. (Id. at 4.)



        1 The   background facts set out in the text are not disputed and are derived from the parties' briefs.
(Docs. 365 at 2-4, 366 at 3-5, 429 at 1-4, 430 at 2-5.) Where a factual averment is made only by one party,
specific citation to the record is provided .
                                                       2
       Case 3:17-cr-00298-RDM Document 453 Filed 06/09/21 Page 3 of 12




       At the close of the motion hearing, Defendant's counsel requested the opportunity to

file a supplemental brief and Government counsel agreed to file a responsive brief. (Doc.

428 at 67, Hr'g Tr. 67:12-13, 15-17.) The parties timely filed the agreed-upon briefs. (Docs.

429, 430.) Therefore, the pending motion is ripe for disposition.

                                           Ill. ANALYSIS

       As noted above, Defendant contends that dismissal is appropriate because venue is

improper in the Middle District of Pennsylvania or, alternatively, the case should be

transferred to a United States District Court in Michigan. Defendant's initial position is that

the telephone calls where the Michigan grow operation was discussed and Gonzalez Sr.

was on his cellular phone in the Middle District of Pennsylvania are insufficient to establish

venue in the Middle District. The Government opposes the motion and argues that venue is

proper in the Middle District of Pennsylvania because the telephone calls are overt acts in

furtherance of the conspiracy charged in the Indictment.

       The United States Constitution safeguards a defendant's right to proper venue in

criminal trials. See United States v. Baxter, 884 F.2d 734, 736 (3d Cir. 1989). Both Article

Ill and the Sixth Amendment require that a defendant's criminal trial take place in the state

where the alleged crime occurred . See U.S. Const. art. Ill, § 2, cl. 3 ("[T]he trial of all

Crimes ... shall be held in the State where the said Crimes shall have been committed.");

U.S. Const. amend. VI ("In all criminal prosecutions, the accused shall enjoy the right to a

speedy and public trial, by an impartial jury of the State and district wherein the crime shall


                                                 3
       Case 3:17-cr-00298-RDM Document 453 Filed 06/09/21 Page 4 of 12




have been committed ."). Rule 18 of the Federal Rules of Criminal Procedure reflects these

constitutional mandates and provides that "the government must prosecute an offense in a

district where the offense was committed." United States v. Cabrales, 524 U.S. 1, 6 (1998);

Fed . R. Crim. P. 18. Rule 18 additionally requires that the court "set the place of trial within

the district with due regard for the convenience of the defendant, any victim, and the

witnesses, and the prompt administration of justice." Fed. R. Crim. P. 18.

       The Third Circuit explained in United States v. Auernheimer, 748 F.3d 525 (3d Cir.

2014) , that

       Congress may prescribe specific venue requirements for particular
       crimes. [United States v. Pendleton, 658 F.3d 299, 303 (3d Cir. 2011)]. Where
       it has not, ... we must determine the crime's locus delicti. Id.; see also Black's
       Law Dictionary 1025 (9th ed .2009) (defining locus delicti as the "place where
       an offense was committed") . "[T]he locus delicti must be determined from the
       nature of the crime alleged and the location of the act or acts constituting
       it." United States v. Anderson, 328 U.S. 699, 703, 66 S.Ct. 1213, 90 L.Ed. 1529
       (1946); accord United States v. Rodriguez-Moreno, 526 U.S. 275, 279, 119
       S.Ct. 1239, 143 L.Ed .2d 388 (1999); Cabrales, 524 U.S. at 6-7, 118 S.Ct.
       1772. To perform this inquiry, we "must [1] initially identify the conduct
       constituting the offense ... and then [2] discern the location of the commission
       of the criminal acts." Rodriguez-Moreno, 526 U.S. at 279, 119 S.Ct. 1239.
       Venue should be narrowly construed. Johnson, 323 U.S. at 276, 65 S.Ct. 249.

               Continuing offenses , such as conspiracy, that are "begun in one district
       and completed in another, or committed in more than one district, may be
       inquired of and prosecuted in any district in which such offense was begun ,
       continued, or completed." 18 U.S.C. § 3237(a). In the context of a conspiracy
       charge, "venue can be established wherever a co-conspirator has committed
       an act in furtherance of the conspiracy." [United States v. Perez, 280 F.3d 318,
       329 (3d Cir. 2002)]; accord Hyde v. United States, 225 U.S. 347, 356-67, 32
       S.Ct. 793,
       56 L.Ed. 1114 (1912).


                                                4
       Case 3:17-cr-00298-RDM Document 453 Filed 06/09/21 Page 5 of 12




Auernheimer, 748 F.3d at 532-33.

       As noted in United States v. Caldwell, 16 F.3d 623, (5th Cir. 1994), the Supreme

Court has upheld the application of the venue rule regarding conspiracy, "even where it

permits trial against defendants in a district they never even set foot in prior to trial." Id. at

624 (citing Hyde v. United States, 225 U.S. 347, 362 (1912); see a/so United States v.

Rommy, 506 F.3d 108, 120 (2d Cir. 2007). It is widely accepted that overt acts for a

conspiracy can include telephone calls. As stated in Rommy,

       [i]t is beyond question that telephone calls can constitute overt acts in
       furtherance of a conspiracy. See United States v. Smith, 198 F.3d [377, 382
       (2d Cir. 1999)]; United States v. Naranjo, 14 F.3d [145, 147 (2d Cir.
       1994)]; United States v. Friedman, 998 F.2d 53, 57 (2d Cir.1993). In cases
       involving telephone calls between co-conspirators in different districts, we have
       ruled that venue lies "in either district as long as the calls further the
       conspiracy." United States v. Smith, 198 F.3d at 382. In such circumstances,
       the direction of the call is irrelevant to venue. Id.

Rommy, 506 F.3d at 119-20; see a/so United States v. Barnes, 681 F.2d 717, 724 (11th

Cir.), reh'g denied, 694 F.2d 233 (11th Cir.1982), cert. denied, 460 U.S. 1046 (1983) (drug

trafficking crime "is 'committed' for venue purposes both in the district where the call was

made and in the district where the call was received."); accord United States v. Kim, 246

F.3d 186, 193 n. 5 (2d Cir.2001) (observing that phone call "to or from" a district can

establish venue in that district as to any member of conspiracy); see a/so United States v.

Cannistraro, 800 F. Supp. 30, 45 (D.N .J. July 22, 1992).

       Defendant acknowledges that, in a conspiracy case, '"venue can be established

wherever a co-conspirator has committed an act in furtherance of the conspiracy"' (Doc. 365
      Case 3:17-cr-00298-RDM Document 453 Filed 06/09/21 Page 6 of 12




at 6 (quoting Auernheimer, 748 F.3d at 533), and agrees with the Government "that a single

phone call can qualify as an overt act" (Doc. 429 at 4). Despite these acknowledgements,

Defendant maintains that the Government is incorrect that a single phone call "can give rise

to venue where there is no conspiracy to commit a crime or part of a crime in the district

where the case had been brought." (Id. at 4-5.)

       In his supplemental brief, Defendant's conclusion is unsupported by citation or

further argument. However, Defendant makes a similar claim in his initial brief, relying on

Auernheimer to support of his argument that the Government has not shown that venue is

proper in the Middle District of Pennsylvania because it has not shown that "essential

conduct elements" of the underlying offense of 18 U.S.C. § 841(a)(1) occurred in the Middle

District. (Doc. 365 at 7-8.)

       In determining venue, a court must "separate 'essential conduct elements' from
       'circumstance elements."' [Auernheimer, 748 F.3d at 533] (quoting Rodriguez-
       Moreno, 526 U.S. at 280, n.4). Only "essential conduct elements" can provide
       the basis for venue. Id. (citing United States v. Bowens, 224 F.3d 302, 310
       (4thCir. 2000)). In assessing the essential conduct elements on a charge of
       conspiracy, the Court looks to the essential conduct elements of the underlying
       offense. See id. Here, the underlying offense is a violation of 18 U.S.C. §
       841 (a)(1 ). The essential conduct element of that offense is the manufacturing,
       distribution, possession with intent to distribute, etc., marijuana.

(Doc. 365 at 7.)

       Defendant's reliance on Auernheimer for the proposition that venue is dependent on

whether an essential conduct element of the underlying drug charge (21 U.S.C. § 841 (a)(1)

and (b)(1)(C)) took place in the Middle District of Pennsylvania is misplaced in that he


                                              6
        Case 3:17-cr-00298-RDM Document 453 Filed 06/09/21 Page 7 of 12




misapprehends a key aspect of the venue analysis set out therein. In Aurenheimer, the

defendant was charged with conspiracy to violate the Computer Fraud and Abuse Act

("CFAA"), 18 U.S.C. § 1030(a)(2)(C) and (c)(2)(B)(ii) and the District Court determined that

venue was proper in New Jersey as a matter of law. 748 F.3d at 531-32. As background to

the analysis of whether the District Court had properly determined that venue was proper in

New Jersey, the Circuit Court included a discussion of how elements of an offense

contained in an indictment should be considered for venue purposes and highlighted a

distinction between "essential conduct elements" and "circumstance elements" which the

Supreme Court had identified in Rodriguez, 526 U.S. at 280 & n.4. 748 F.3d at 533. As

explained in Auernheimer, the former are to be considered in the venue inquiry and the

latter are not--"[o]nly essential conduct elements provide the basis for venue." 748 F.3d at

533 (quoting Bowen, 224 F.3d at 310) .2

        Defendant is correct that Auernheimer distinguished essential conduct elements and

circumstance elements. However, he is mistaken that the Circuit Court directed that "[i]n

assessing the essential conduct elements on a charge of conspiracy, the Court looks to the

essential conduct elements of the underlying offense." (Doc. 365 at 7 (citing Auernheimer,

748 F.3d at 533).) Auernheimerdid not conclude (1) that the essential conduct elements

for a charge of conspiracy are the essential conduct elements of the underlying charge and



        2 While   the distinction between the two types of elements is not crystal clear, the delineation is not
dispositive in this case. For the reasons discussed in the text, the Court need not further assess the
essential conduct elements of the underlying drug charge in this case.
                                                        7
      Case 3:17-cr-00298-RDM Document 453 Filed 06/09/21 Page 8 of 12




(2) that venue was limited to the essential conduct elements of the underlying charge. On

the contrary, Auernheimer directed that "[v]enue would be proper in any district where the

[underlying] violation occurred OR wherever any of the acts in furtherance of the conspiracy

took place." Id. (citing Perez, 280 F.3d at 329, Rodriguez-Moreno, 526 U.S. at 281-82

(citing Hyde, 225 U.S. at 356-57)).

       Accordingly, the Circuit Court first proceeded to determine the essential conduct

elements of the underlying CFAA violation . Id. The Circuit Court noted that "[i]n the

indictment and at trial, the Government identified the nature of the conduct constituting the

offense as the agreement to commit a violation of the CFAA in furtherance of a violation of

New Jersey's computer crime statute, N.J. Stat. Ann.§ 2C:20-31 (a) ." 748 F.3d at 533.

After concluding that the CFAA essential conduct elements did not occur in New Jersey and

thus, the CFAA could not confer venue, the Circuit Court turned to consideration of whether

the New Jersey statute's essential conduct elements could do so and arrived at the same

conclusion. Id. at 534. Auernheimer then separately considered whether the overt acts

alleged in the indictment regarding the conspiracy could confer venue and concluded that

neither co-conspirator performed an overt act in furtherance of the conspiracy in New

Jersey. Id. at 535. Because neither an "essential conduct element" of the CFAA claim nor

any overt act in furtherance of the conspiracy occurred in New Jersey, the Circuit Court

concluded that venue was improper in New Jersey. Id.




                                              8
       Case 3:17-cr-00298-RDM Document 453 Filed 06/09/21 Page 9 of 12




       The foregoing discussion indicates that Defendant is incorrect that the venue inquiry

in this case is confined to the question of what essential conduct elements under 21 U.S.C.

§ 841 (a)(1) and (b)(1 )(C) occurred in the Middle District of Pennsylvania. Rather, the rules

governing the establishment of venue in the context of a conspiracy charge are

appropriately considered here independent of the essential conduct elements of the

underlying drug charge.

       Considering the relevant legal framework for venue based on a conspiracy charge,

disposition of the pending motion depends on the question of whether overt acts in

furtherance of the conspiracy provide a basis for venue. It is undisputed that phone calls

between Gonzalez Sr. and co-conspirators discussing various aspects of the conspiracy

occurred when Gonzalez Sr. was physically located in the Middle District of Pennsylvania.

It is also undisputed that phone calls are overt acts in furtherance of a conspiracy.

Therefore, pursuant to the relevant caselaw cited above, it is undisputed that overt acts in

furtherance of the conspiracy at issue occurred in the Middle District of Pennsylvania.

Because overt acts in furtherance of the conspiracy charged in the Indictment occurred in

the Middle District, venue is proper in this Court and Defendant's Motion to Dismiss (Doc.

364) based on lack of venue is properly denied.

       Turning now to consider Defendant's assertion that the Court should transfer this

case to Michigan because venue here is inappropriate and inefficient (see, e.g. , Doc. 429 at

5), the Court will assess whether to exercise its discretion to transfer venue.


                                               9
      Case 3:17-cr-00298-RDM Document 453 Filed 06/09/21 Page 10 of 12




       Pursuant to Federal Rule of Criminal Procedure Rule 21 (b) , "Upon the defendant's

motion, the court may transfer the proceeding, or one or more counts, against that

defendant to another district for the convenience of the parties, any victim, and the

witnesses, and in the interest of justice." The Court of Appeals for the Third Circuit

considered transfer of venue in In re U.S., 273 F.3d 380 (3d Cir. 2001:

       In Platt v. Minnesota Mining & Mfg. Co., 376 U.S. 240 (1964), a criminal
       antitrust case, the Supreme Court enumerated ten factors that should be
       considered by a court in deciding whether to transfer a case. They are:

              (1) location of [the] .. . defendant; (2) location of possible
              witnesses; (3) location of events likely to be in issue; (4) location
              of documents and records likely to be involved; (5) disruption of
              defendant's business unless the case is transferred; (6) expense
              to the parties; (7) location of counsel; (8) relative accessibility of
              [the] place of trial; (9) docket condition of each district ... involved;
              and (10) any other special elements which might affect the
              transfer.

       Id. at 243-44, 84 S.Ct. 769 (quotation omitted)

In re U.S., 273 F.3d at 387-88. These factors are considered in both civil and criminal cases.

See, e.g. , United States v. Broussard, Crim. No. 3: 16-CR-352, 2020 WL 3839643, at *3 (M.D.

Pa. July 8, 2020).

       Here Defendant is a Florida resident. Gonzalez Sr. is living in California but resided

in the Middle District of Pennsylvania before his arrest on the current charges. Neither

Santurtan-Teran nor Gonzalez Sr. have known current ties to Michigan. As to the location

of possible witnesses, location of events likely to be in issue, location of documents and

records likely to be involved, and expense to the parties, the Government avers that
                                                 lU
      Case 3:17-cr-00298-RDM Document 453 Filed 06/09/21 Page 11 of 12




       the evidence which is likely to be presented at trial concerns communications
       intercepted over the wire in wh ich Santurtan-Teran is recorded consulting with
       Gonzaliz regarding the marijuana grow operation. Any witnesses to the trial
       are likely to be local law enforcement officers who were involved in the search
       of the grow house in Michigan. These witnesses will be subpoenaed and travel
       to the Middle District of Pennsylvania at government cost. Many involved in the
       grow operation who were located in Michigan was named in the Indictment,
       and none of these individuals have either remained in Michigan or are Michigan
       residents at this point. The physical evidence gathered from Michigan will be
       transported to the Middle District of Pennsylvania for trial and will be available
       for review by the defense.

(Doc. 430 at 10 (internal citations omitted).) Both Government's counsel and Defendant's

counsel are local attorneys to Scranton, Pennsylvania. Scranton is accessible from all parts

of the country with an airport serving the metropolitan area. Although the Court has not

conducted a comparison of the docket condition in the districts involved, all Courts have

experienced backlogs due to the COVID-19 pandemic and this Court is prepared to proceed

to trial on this matter as soon as practicable. Considering other elements which might affect

the transfer, Defendant is one of eight Defendants charged in the Indictment, six

Defendants have pied guilty, and the Court is very familiar with this case. On balance,

review of the relevant factors leads to the conclusion that Defendants' motion for transfer

should be denied.

                                       IV. CONCLUSION

       For the reasons set out above, Defendant's Motion to Dismiss (Doc. 364) will be




                                              11
Case 3:17-cr-00298-RDM Document 453 Filed 06/09/21 Page 12 of 12




                                12
